     CASE 0:20-cv-00821-WMW-KMM Document 6 Filed 08/04/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Cesar Sevilla-Acosta,                                  Case No. 20-cv-0821 (WMW/KMM)

                             Petitioner,
                                                  ORDER ADOPTING REPORT AND
        v.                                            RECOMMENDATION

B. Birkholz, Warden,

                             Respondent.


       This matter is before the Court on the April 15, 2020 Report and Recommendation

(R&R) of United States Magistrate Judge Katherine M. Menendez. (Dkt. 3.) The R&R

recommends denying Petitioner Cesar Sevilla-Acosta’s petition for a writ of habeas corpus.

For the reasons addressed below, the Court adopts the R&R.

                                     BACKGROUND

       Following a jury trial in the District of Minnesota, Sevilla-Acosta was convicted of

one count of conspiracy to distribute marijuana. United States v. Sevilla-Acosta, No. 10-

cr-0230-22, Dkt. 878 (PJS/FLN) (D. Minn. Nov. 28, 2012). The United States Court of

Appeals for the Eighth Circuit affirmed the conviction on direct appeal and the Supreme

Court of the United States denied Sevilla-Acosta’s petition for a writ of certiorari. United

States v. Sevilla-Acosta, 746 F.3d 900 (8th Cir. 2014), cert. denied, 138 S. Ct. 1708 (2018).

Sevilla-Acosta has, on two prior occasions, sought collateral relief from his conviction

pursuant to 28 U.S.C. § 2255. The district court denied on the merits Sevilla-Acosta’s first

motion to vacate his sentence. See United States v. Sevilla-Acosta, No. 10-cr-0230-22, Dkt.
     CASE 0:20-cv-00821-WMW-KMM Document 6 Filed 08/04/20 Page 2 of 6




1078 (D. Minn. Aug. 5, 2016). The district court denied his second motion to vacate his

sentence because he filed the second motion without the necessary authorization from the

Eighth Circuit. Id., Dkt. 1121.

       On March 23, 2020, Sevilla-Acosta filed the pending petition to vacate his

conviction or, in the alternative, vacate his sentence pursuant to 28 U.S.C. § 2241, alleging

a miscarriage of justice because he is innocent of the crime charged. In the April 15, 2020

R&R, the magistrate judge recommends dismissing this action because the Court lacks

jurisdiction to consider Sevilla-Acosta’s habeas petition under Section 2241. The R&R

explains that Sevilla-Acosta’s exclusive means to challenge his conviction or sentence is

to seek authorization to file a successive motion under 28 U.S.C. § 2255, unless he can

demonstrate that any remedy available under Section 2255 is inadequate or ineffective.

The R&R concludes that, because the remedy available under Section 2255 is adequate,

the Court lacks jurisdiction to entertain Sevilla-Acosta’s petition under Section 2241, and

Sevilla-Acosta may not file another motion under Section 2255 unless the Eighth Circuit

authorizes him to do so.

       Sevilla-Acosta objects to the R&R’s conclusion that his petition is procedurally

improper because, he maintains, he recently obtained documents that prove his innocence

of the crime of which he was convicted. His petition is properly brought pursuant to

Section 2241, he argues, because under that provision a prisoner may bring an otherwise

time-barred claim if the prisoner can show that he is actually innocent of an offense and

the failure to do so will result in a fundamental miscarriage of justice. Contrary to the

conclusion of the R&R, Sevilla-Acosta contends, Section 2255 is inadequate or ineffective


                                             2
     CASE 0:20-cv-00821-WMW-KMM Document 6 Filed 08/04/20 Page 3 of 6




to address the legality of his conviction or sentence because a Section 2255 motion would

be time-barred.

                                         ANALYSIS

      This Court reviews de novo those portions of an R&R to which an objection is made

and “may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); accord Fed. R. Civ. P. 72(b)(3);

LR 72.2(b)(3).

       A petitioner who seeks to challenge a sentence or conviction ordinarily must do so

in the sentencing court under Section 2255. Abdullah v. Hedrick, 392 F.3d 957, 959 (8th

Cir. 2004). A challenge to a sentence or conviction may not be brought under Section 2241

without first showing that Section 2255 would be an inadequate or ineffective means to

bring such a challenge. Id. Section 2255’s “savings clause” provides that an application

for a writ of habeas corpus

              shall not be entertained if it appears that the applicant has failed
              to apply for relief, by motion, to the court which sentenced him,
              or that such court has denied him relief, unless it also appears
              that the remedy by motion is inadequate or ineffective to test
              the legality of his detention.

28 U.S.C. § 2255(e). It is the petitioner’s burden to demonstrate that relief under Section

2255 would be unavailable or ineffective. Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir.

2003). To do so, a petitioner must demonstrate more than the existence of a procedural

barrier to bringing a Section 2255 motion. Id.

       Sevilla-Acosta has not demonstrated that Section 2255 is inadequate or ineffective

to challenge his conviction. He merely argues that his petition, if brought as a motion


                                               3
     CASE 0:20-cv-00821-WMW-KMM Document 6 Filed 08/04/20 Page 4 of 6




under Section 2255, would face a procedural barrier. But a procedural barrier is not a

sufficient reason to conclude that the remedy under Section 2255 is inadequate or

ineffective. E.g., id.; United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir. 2000). The

procedural requirements of Section 2255 would be meaningless if Section 2255 were

deemed inadequate or ineffective to challenge a conviction whenever the limitation on

successive motions applied.

      Sevilla-Acosta’s assertion of an actual-innocence claim does not change the analysis.

Although some federal appellate courts have ruled that a conviction may be attacked under

Section 2241 when the petitioner asserts a claim of actual innocence and has never had an

unobstructed procedural opportunity to do so, Abdullah, 392 F.3d at 960, the Eighth

Circuit has “declined to decide whether a claim of actual innocence allows a petitioner to

bypass the gatekeeping requirements of . . . § 2255 and proceed with a § 2241 habeas

corpus petition via § 2255’s saving clause,” id. (internal quotation marks omitted). And

even if the Eighth Circuit endorsed the approach adopted by other Circuit Courts of Appeal,

Sevilla-Acosta’s argument would fare no better.

      First, Section 2255 permits a prisoner to file a second or successive motion with

approval from the Eighth Circuit upon presenting “newly discovered evidence that, if

proven and viewed in light of the evidence as a whole, would be sufficient to establish by

clear and convincing evidence that no reasonable factfinder would have found the movant

guilty.” 28 U.S.C. § 2255(h)(1). Under such circumstances, the one-year limitation period

does not commence until the date when the facts supporting the claim could have been

discovered through the exercise of due diligence. 28 U.S.C. § 2255(f). Sevilla-Acosta had


                                            4
     CASE 0:20-cv-00821-WMW-KMM Document 6 Filed 08/04/20 Page 5 of 6




an unobstructed opportunity to raise his claim of innocence within that time limit. Abdullah,

392 F.3d at 963 (concluding that petitioner had an unobstructed procedural opportunity to

present his actual-innocence claim by presenting a timely second Section 2255 motion and

receiving authorization to file it). Sevilla-Acosta’s “failure to seize that opportunity does

not render § 2255 inadequate or ineffective.” Id.

       Second, Sevilla-Acosta does not have a colorable claim of actual innocence.

“Claims of ‘actual innocence’ are extremely rare and are based on factual innocence not

mere legal insufficiency.” Lurie, 207 F.3d at 1077 n.4 (internal quotation marks omitted).

Sevilla-Acosta maintains that he was not in the United States during part of the time in

which the alleged conspiracy occurred. But this fact, even if true, would not necessarily

support the conclusion that Sevilla-Acosta is innocent or that he was unable to participate

in the conspiracy. As Sevilla-Acosta concedes, “the evidence produced only proves that

Mr. Sevilla-Acosta purchased 240 to 250 pounds of marijuana at the most” and that “for

only six months of the alleged four year conspiracy was Mr. Sevilla-Acosta in the country,

purchasing drugs from Paco or Chapo.”

       Accordingly, the Court overrules Sevilla-Acosta’s objections and adopts the R&R.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     The objections of Petitioner Cesar Sevilla-Acosta, (Dkt. 4), are

OVERRULED.

       2.     The April 15, 2020 Report and Recommendation, (Dkt. 3), is ADOPTED.


                                             5
    CASE 0:20-cv-00821-WMW-KMM Document 6 Filed 08/04/20 Page 6 of 6




      3.    Petitioner Cesar Sevilla-Acosta’s petition for a writ of habeas corpus,

(Dkt. 1), is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 4, 2020                             s/Wilhelmina M. Wright
                                                  Wilhelmina M. Wright
                                                  United States District Judge




                                        6
